In re Crane, Dennis; Father Michael Keith Landry; Fontenot, Cathy Hebert; Lasalle, Patricia; Society of the Roman Catholic Church of the Diocese of Lafayette; The Saint Ann Roman Catholic Church of Cow Island, Louisiana, et al.;— Defendant(s); Applying For Supervisory and/or Remedial Writs, Parish of Vermilion, 15th Judicial District Court Div. G, No. 93805-G; to the Court, of Appeal, Third Circuit, No. CW 13-00528.
Granted. Defendants produced evidence indicating the cemetery regulations were properly passed and enforced. When a motion for summary judgment is made and supported, the adverse party may not rest on the allegations or denials of his pleadings, but must set forth specific facts showing that there is a genuine issue for trial. La.Code Civ. P. art. 967; Jones v. Estate of Santiago, 03-1424 (La.4/14/04), 870 So.2d 1002. Plaintiffs failed to make such a showing. Accordingly, the judgment of the district court is reversed, and summary judgment is granted in favor of defendants.
VICTORY and WEIMER, JJ., would deny.